| A ear NM oUteaa-O214%
‘ ENSO = BOOP Ud. CECUL AtANE-.
R.0- CSR SACS * 6) Oe BONE |

DELALG, CAV. ADAMO” SEOO ©
(Panse ) sof tbE LED

eAstEn RN "ian Bin
UNVED SIRIES DISRICT Cozy

Foo the Seer DistbicToar celica

 

(Oo © ~J] MO qn Co qo no mt

_ 5 CAGE. NO AF
AIALS .KAfnts 2498 CARS TAM |
GECVGE Lovin dros Ye 1.
+73. ~ Se WAEISIAE’S
11 | TIADIAGS AND

12] CALAN 1.0} Ae GEER Chal LECOMNRNITIOS >

13], LEENA - __ Ov SAPO

= TO. WE CLERk OF TRE PRODE EATOILED COORT.. _
TPLEAsE Trace NOTICE WD FILE MANATICES Youre |
RISO UPREKEDSS ORIECTIOAS 10 WE MAGISTRATES |
CL ADIAES PSO REC OMMERDATIORS, IN A Wmets)
Manne, dtbaia(: DMS) PLAIFES HPDE COS
Likher ME Lad PLAAal| eLors US TO DO.

| TLORTREUMOZE. PLANT FES ASSERTS THAT THE
TWMpaicteare DU AGE, EDMYAD F. BLEWIAM'S, ORDER
ADOWED _OCXDZEW VA" ZOIA, WAS TR ERAOR- Prom TAAT
DESViTE ALL TRE CZSTUNTOS OF WSNCE, PUNE
HIN Oer’, Tile aTmee Ot eisal OAL - OBTEETON
| Ei WE. Hp ARE, WMAEASIRATES TACTICS TO MISZEPRESMAT™

lle Cenex Claims ts M2 NOWGES | CLASSACTION

27 SUE
LAST, LIShAS LEPST FAVE (5) Over. TAI
29 OR so ven, P0am T- AOE AS AD” ANA OCMC OH.

aA.

15
16

 

th

 

 

 
\ CVG wals - » |
\ SRTEVENT OF _Ceectios ? Y

1 DESTE, THE BAS AAD CemMOTCLAOCE, Dine
2 CE NE MPEISWATES KAO GS, CET OMMERATDAY
3 | Py C2OEZS, QDVOAaTLOcs ESE. axe SOL TRE
 |9EZeeo eno Cor WE WoOice re Q Comin
s|+ SORA) Wat WE WMaxrGisteae’s enencaco’s ce
: || POEMS ENO TE SCPE, Ce RAE LAASUIT USS.
7 | LES Paar KOERURTE, SO Dclweted WTA We

© | MAAS PEOCESEINIDA CF TRE: Ceres ? WITH oe THE
> aA OF THE LASSUAT, Weg, Wo DEK iS (TELy
10 EROKEO & COE ieee, PMO —MEZ TOA OI Cleo
1 KOR QEAEe. |

12 LOURA TART BAA \ORe!

» (DAd Sor MeStios, Ne acer os aan

 

4.

 

 
  

 

1 Connery Cices\

15

 
 
 

 

16

 

17

 

 

18

19 PoE Ga easittesee. |
20 TL Re¥ceTol WE Cris oe Sen maa
21 [EASE COASTITUTTVonieat ao Coro MeR, % Diee
22 | QQ DAK Co, Quine TA Lento oF" eoce CERN
n ATS, Wio pee Cerro side pro LIABe BLTE |
28 ESE. Dg SrveST, DAE: CeOl049 vsLetross, fysO

» [Cane eno usxSial, LoKoresh 5 LOSSRicoy 3 Tos)

 

 

 

27 Cea PoE paxTeety DICEEAd a0 Paser, Ot a
» Keooewal Goter Aner Astiny SY KS Cepehal _ (Ov
See COLT, PESISIING © TEFON ENS W Heie

 

 

CEDIA CAMEMEDE mf CS GOs CLOTS VinLentods /

RE. em NS CEN eB.

 

 
pare

an

insiituiic

(1988),

   

 

 

 

 

BES 7 45 2 are that Lam over se ie
inthe above-entitle sofaation and my legal mailing addres KOS Se P.O. Box |
oo DO

 
 

"ocean ZENA ] delegated to prison officials the task of mailing, via the

go PER TO TE WOO> j OK nae J
CAS AOD SP (UI MANES | am

by placing QipeOcuments in a properly addressed and sealed envelope, with postage fully prepaid, in
the United States Mall, deposited tr th ssnansernenitedy ya PF ae 3sed as follows:
® clew,WS- Diswicy CORT Gee)
PETERS VsSwicive opd eemdia /
BOD TSWV Sutye * 9 O©O
EPARNESTO/CA- ASO ZSZ2-
CLegr= mal )
[ further declare under penalty of perjury that the foregoing is true and correct to the best of my

ON A
knowledge, Executed this day oASEMBO 10/Fe the California State Prison -<@j

ss

PROOF OF SERVICE DRY MAIL

(CCP S$ lO13 (a), 2015.5; 28 US.C. £1745)

BO Lwe., Veron CA ‘AL

-'s internal mall system (Houston y, Lack, 437 U.S. eo Ul Ed. 2d 245; 108. Ct. 237 73)

‘@der, ROSS OF Cecio BOTS.
USOE Riad ow Veconeer 4S¥zo110,

 

 

pe 0 OOK ENO AyD |

 

 
